EXHIBIT 10.1
FIFTH AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Fifth Amendment to Second Amended and Restated Credit Agreement
(this “Amendment”), dated as of March 23, 2009, is made by and among infoGROUP
INC., a Delaware corporation, formerly known as infoUSA Inc. (the “Borrower”),
the financial institutions party hereto in the capacity of a Lender (as defined
in the Credit Agreement defined below), BANK OF AMERICA, N.A., successor in
interest to LASALLE BANK NATIONAL ASSOCIATION and CITIBANK, N.A., formerly known
as CITIBANK, F.S.B., as syndication agents (in such capacity, the “Syndication
Agents”), BANK OF AMERICA, N.A., as documentation agent (in such capacity, the
“Documentation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead
arranger, sole book runner and administrative agent (in such capacity, the
“Administrative Agent”). This Amendment becomes effective as provided in
Section 8 hereof.
Recitals
          The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and certain financial institutions (including those party
hereto) are parties to that certain Second Amended and Restated Credit Agreement
dated as of February 14, 2006, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of March 16, 2007, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of May 16, 2007, that certain Third Amendment to Second Amended and Restated
Credit Agreement dated as of March 26, 2008, and that certain Fourth Amendment
to Second Amended and Restated Credit Agreement dated as of June 27, 2008 (as so
amended and together with all further amendments, supplements, modifications and
restatements from time to time thereof the “Credit Agreement”). Capitalized
terms used in these Recitals have the meanings given in the Credit Agreement.
          The Borrower has requested that the Administrative Agent, the
Syndication Agents, the Documentation Agent and the Lenders consent to the sale
of certain assets and the application of proceeds from that sale to the
Obligations. The Administrative Agent, the Syndication Agents, the Documentation
Agent and the Lenders are willing to grant the Borrower’s requests on the terms
and conditions set forth herein.
          ACCORDINGLY, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
ARTICLE 1
1. Definitions. All terms used in this Amendment that are defined in the Credit
Agreement and not otherwise defined herein have the meanings given them in the
Credit Agreement.
     1.1 (a) Section 1.1 of the Credit Agreement is amended to add the following
new definitions:
     “Disclosure Letter” means the Disclosure Letter dated as February 14, 2006,
delivered by the Borrower to the Administrative Agent and the Lenders, as
supplemented and amended on February 23, 2007, November 15, 2007, March 31,
2008, August 14, 2008 and March 23, 2009.
     “Divested EBITDA” of any divested entity or business means the consolidated
EBITDA of such divested entity or business calculated on a basis consistent with
the calculation of Consolidated EBITDA under this Agreement and in compliance
with laws, rules and regulations applicable to publicly traded companies in the
United States, including Regulation S-X promulgated by the Securities and
Exchange Commission, or as may be approved by the Administrative Agent.
     “Fifth Amendment” means that certain Fifth Amendment to Amended and
Restated

 



--------------------------------------------------------------------------------



 



Credit Agreement by and among the Borrower, the Lenders and the Administrative
Agent dated as of March 23, 2009.
     “Macro International Buyer” means an affiliate of ICF International, Inc.,
a Delaware corporation.
     “Macro International Sale” means the sale of all of the stock of Macro
International Inc. to the Macro International Buyer.
     “Macro International Sale Documents” means (i) that certain Stock Purchase
Agreement by and among the Macro International Buyer, ICF International, Inc., a
Delaware corporation, the Borrower, and Opinion Research Corporation, a Delaware
corporation, (ii) that certain Escrow Agreement, by and among the Macro
International Buyer, ICF International, Inc., a Delaware corporation, the
Borrower, Opinion Research Corporation, a Delaware corporation and the escrow
agent named therein, and (iii) all other material documents related thereto.
     1.2 (b) Section 1.1 of the Credit Agreement is further amended by amending
the definition “Consolidated EBITDA” by replacing the existing clause (iii) of
that definition and adding a new clause (iv) as follows:
     (iii) Acquired EBITDA; less
     (iv) Divested EBITDA.
ARTICLE 2
2. Consent to Sale of Macro International. The Required Lenders hereby consent
to the Macro International Sale in accordance with the Macro International Sale
Documents and waive application of any provision of the Credit Agreement that
would prohibit the Macro International Sale, including Section 10.2 of the
Credit Agreement.
ARTICLE 3
3. Payment of Macro International Net Sale Proceeds.
     3.1 (a) Initial Macro International Net Sales Proceeds Amount. Set forth on
Exhibit A hereto are:
          3.1.1 (i) the gross sales price for the Macro International Sale
(“Gross Sales Price”);
          3.1.2 (ii) the portion of the Gross Sales Price escrowed for working
capital adjustments (the “Working Capital Escrow Amount”)
          3.1.3 (iii) the portion of the Gross Sales Price escrowed for
potential indemnity claims (the “Indemnity Escrow Amount”);
          3.1.4 (iv) a reserve for estimated transaction expenses related to the
Macro International Sale (the “Transaction Expense Reserve Amount”); and
          3.1.5 (v) a reserve for incremental taxes resulting from the Macro
International Sale (the “Tax Reserve Amount”).
“Initial Macro International Net Sales Proceeds Amount” means the Gross Sales
Price less the Working Capital Escrow Amount, less the Indemnity Escrow Amount,
less the Transaction Expense Reserve Amount, less the Tax Reserve Amount.

 



--------------------------------------------------------------------------------



 



     3.2 (b) Payment of Initial Macro International Net Sales Proceeds Amount.
The Borrower will instruct the Macro International Buyer to pay to the
Administrative Agent on the closing date for the Macro International Sale, the
Initial Macro International Net Sales Proceeds Amount. Upon receipt, the
Administrative Agent will distribute the Initial Macro International Net Sales
Proceeds Amount to the Term Lenders for application to installments of the Term
Loans in inverse order of maturity.
     3.3 (c) Payments from Working Capital Amount and Indemnity Escrow Amount.
Within five Business Days after receiving any payment with respect to the
Working Capital Escrow Amount or the Indemnity Escrow Amount, the Borrower will
notify the Administrative Agent of such event, describe the source of payment
(whether from the Working Capital Escrow Amount or the Indemnity Escrow Amount)
and pay such amount to the Administrative Agent. Upon receipt, the
Administrative Agent will distribute that amount to the Term Lenders for
application to installments of the Term Loans in inverse order of maturity. The
Borrower will promptly notify the Administrative Agent in writing of any claims
by the Marco International Buyer with respect to the Working Capital Escrow
Amount or the Indemnity Escrow Amount.
     3.4 (d) Payments from Transaction Expense Reserve Amount. Not later than
the later to occur of April 30, 2009 or ten Business Days after the closing of
the Macro International Sale, the Borrower will deliver to the Administrative
Agent an accounting of all transaction expenses related to the Macro
International Sale (the “Actual Transaction Expense Amount”). If the Actual
Transaction Expense Amount is less than the Transaction Expense Reserve Amount,
the Borrower will pay to the Administrative Agent on such date an amount equal
to such difference and upon receipt, the Administrative Agent will distribute
that amount to the Term Lenders for application to installments of the Term
Loans in inverse order of maturity. If the Actual Transaction Expense Amount is
greater than the Transaction Expense Reserve Amount, the Borrower may reduce
amounts otherwise payable under subsection (e) below by the difference between
such amounts.
     3.5 (e) Payments from Tax Reserve Amount. Not later than ten Business Days
after the closing of the Macro International Sale, the Borrower will deliver to
the Administrative Agent a statement as to the actual incremental taxes paid or
payable by the Borrower resulting from the Macro International Sale (the “Actual
Tax Amount”), including supporting documents reasonably requested by the
Administrative Agent. If the Actual Tax Amount is less than the Tax Reserve
Amount, the Borrower will pay to the Administrative Agent on such date an amount
equal to such difference and upon receipt, the Administrative Agent will
distribute that amount to the Term Lenders for application to installments of
the Term Loans in inverse order of maturity. If the Actual Tax Amount is greater
than the Tax Reserve Amount, the Borrower may reduce amounts otherwise payable
under subsection (d) above by the difference between such amounts.
ARTICLE 4
4. Update to Disclosure Letter. Attached hereto as Schedule I is supplement
dated as of March 23, 2009 to the disclosure letter of the Borrower dated as of
February 14, 2006.
ARTICLE 5
5. Release of Liens. The Administrative Agent hereby releases its Liens in the
capital stock and assets of Macro International Inc. and ORC Telecommunications
Ltd. (the “Divested Companies”) and releases the Divested Companies from the
Pledge Agreement and the Security Agreement. Promptly after this Amendment
becomes effective, the Administrative Agent will terminate the financing
statements naming the Divested Companies as debtors and will deliver to the
Borrower or the Macro International Buyer (as the Borrower requests) any
certificates it holds evidencing the capital stock of the Divested Companies.

 



--------------------------------------------------------------------------------



 



ARTICLE 6
6. Release of Guarantors. The Administrative Agent hereby releases the Divested
Companies from the Subsidiaries Guaranty.
ARTICLE 7
7. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:
     7.1 (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment, and to perform this Amendment
and the Credit Agreement as amended hereby. This Amendment has been duly and
validly executed and delivered to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lenders by the Borrower, and this
Amendment, and the Credit Agreement as amended hereby, constitute the Borrower’s
legal, valid and binding obligations enforceable in accordance with their terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
     7.2 (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s articles of incorporation or bylaws or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower is a party or by
which the Borrower is bound.
     7.3 (c) All of the representations and warranties contained in Article VIII
of the Credit Agreement, as amended hereby, are correct on and as of the date
hereof as though made on and as of such date.
ARTICLE 8
8. Conditions. This Amendment becomes effective only if the Administrative Agent
has received (or waived the receipt of) each of the following, in form and
substance satisfactory to the Administrative Agent, on or before April 30, 2009
(or such later date as the Administrative Agent may agree to in writing):
     8.1 (a) this Amendment, duly executed by the Borrower and each of the
Lenders below;
     8.2 (b) the Acknowledgment and Agreement of Guarantors attached hereto,
duly executed by the Guarantors;
     8.3 (c) a certificate of an officer of the Borrower certifying (i) that the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended hereby, have been duly approved by all necessary
action of the board of directors of the Borrower, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) that attached
to such certificate are true and correct copies of the articles of incorporation
and the bylaws of the Borrower, together with such copies, and (iii) the names
of the officers of the Borrower that are authorized to sign this Amendment,
together with the true signatures of such officers;
     8.4 (d) Copies of the Macro International Sale Documents, in each case duly
executed on behalf of the parties thereto, together with (i) a certificate dated
as of the closing date of the Macro International Sale to the effect that
(A) such copies are true, correct and complete copies of the Macro International
Sale Documents, (B) the Macro International Sale was consummated in accordance
with the Macro International Sale Documents, (C) no

 



--------------------------------------------------------------------------------



 



other agreements (written or oral), other than the agreements delivered to the
Administrative Agent, modify in any material respect the Macro International
Sale Documents and (D) no Event of Default exists, and (ii) such other evidence
as the Administrative Agent may reasonably request that the Macro International
Sale will be consummated simultaneously with the time this Amendment becomes
effective;
     8.5 (e) payment of the Initial Macro International Net Sales Proceeds
Amount; and
     8.6 (f) payment of the fee described in the fee letter dated as of
March 11, 2009.
ARTICLE 9
9. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
ARTICLE 10
10. No Waiver. The execution of this Amendment and any documents related hereto
shall not be deemed to be a waiver of any Default or Event of Default under the
Credit Agreement or breach, default or event of default under any Security
Document or other document held by the Administrative Agent and the Lenders,
whether or not known to the Administrative Agent and the Lenders and whether or
not existing on the date of this Amendment.
ARTICLE 11
11. Release. The Borrower and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
Lenders, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower or such Guarantor has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.
ARTICLE 12
12. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signature pages follow

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

            infoGROUP INC.
      By:   /s/ Thomas W. Oberdorf         Name:   Thomas W. Oberdorf       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
      as Administrative Agent and a Lender
      By:   /s/ Joseph G. Colianni         Name:   Joseph G. Colianni       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Co-Syndication
     Agent, Documentation Agent and a Lender
      By:   /s/ Steven K. Kessler         Name:   Steven K. Kessler       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Co-Syndication Agent and a Lender
      By:   /s/ Scott Miller         Name:   Scott Miller        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            FIRST BANK
      By:   /s/ Kathryn M. Mayfield         Name:   Kathryn M. Mayfield       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Joshua Gross         Name:   Joshua Gross        Title:  
Investment Banking Officer   

 



--------------------------------------------------------------------------------



 



         

            FIRST NATIONAL BANK OF OMAHA
      By:   /s/ Donald L. Erikson         Name:   Donald L. Erikson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK, NATIONAL ASSOCIATION
      By:   /s/ Joseph T. Sullivan, III         Name:   Joseph T. Sullivan, III 
      Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            COMMERCE BANK, N.A.
      By:   /s/ Wayne C. Lewis         Name:   Wayne C. Lewis        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY
      By:   /s/ William R. Kopp         Name:   William R. Kopp        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
dated as of March 23, 2009
          Each of the undersigned, a guarantor of the indebtedness of infoGROUP
INC., a Delaware corporation formerly known as infoUSA Inc. (the “Borrower”), to
the financial institutions from time to time a party in the capacity of a lender
(in such capacity, the “Lenders” and each a “Lender”) to that certain Second
Amended and Restated Credit Agreement, dated as of February 14, 2006, as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of March 16, 2007, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of May 16, 2007, that certain Third Amendment
to Second Amended and Restated Credit Agreement and Waiver of Defaults dated as
of March 26, 2008, and that certain Fourth Amendment to Second Amended and
Restated Credit Agreement and Waiver of Defaults dated as of June 27, 2008 (as
so amended, the “Credit Agreement”), by and among the Borrower, BANK OF AMERICA,
N.A., successor in interest to LASALLE BANK NATIONAL ASSOCIATION, and CITIBANK,
F.S.B., as syndication agents (in such capacity, the “Syndication Agents”), BANK
OF AMERICA, N.A., as documentation agent (in such capacity, the “Documentation
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead arranger, sole
book runner and administrative agent (in such capacity, the “Administrative
Agent”), pursuant to an Amended and Restated Subsidiaries Guaranty dated as of
February 14, 2006 (as so amended, the “Guaranty”), hereby (i) acknowledges
receipt of that certain Fifth Amendment to Second Amended and Restated Credit
Agreement and Waiver of Default (the “Fifth Amendment”) dated as of the date
hereof among the Borrower, various financial institutions, the Syndication
Agents, the Documentation Agent and the Administrative Agent; (ii) consents to
the terms and execution thereof; (iii) reaffirms its obligations to the
Administrative Agent pursuant to the terms of the Guaranty and acknowledges that
all indebtedness arising under the Credit Agreement, as amended by the Fifth
Amendment, whether evidenced by the Notes (as defined therein) or otherwise,
constitute Guaranteed Obligations guarantied by the Guaranty, and that all such
indebtedness and all obligations of the undersigned under the Guaranty,
including but not limited to those obligations relating to the indebtedness
arising under the Credit Agreement, as amended, constitute Obligations secured
by the Amended And Restated Security Agreement dated as of February 14, 2006, by
the Borrower and each of the undersigned in favor of the Administrative Agent as
collateral agent; and (iv) acknowledge that the Lenders, the Syndication Agents,
the Documentation Agent and the Administrative Agent may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of the Borrower, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of any of the
undersigned and without impairing the liability of any of the undersigned under
the Guaranty for all of the Borrower’s present and future indebtedness to the
Lenders and the Administrative Agent.
Signature page follows

 



--------------------------------------------------------------------------------



 



ADVANCED ANALYTICS, INC.,
ATLANTIC RESEARCH & CONSULTING, INC.,
CITY DIRECTORIES, INC.,
DIRECT MEDIA, INC.,
DIRECT MEDIA HOLDINGS, INC.,
DIRECT MEDIA, LLC.,
DIRECT MEDIA DATA SERVICES, LLC,
DONNELLEY MARKETING, INC.,
EDITH ROMAN HOLDINGS, INC.,
EXPRESS COPY, INC.,
GUIDELINE, INC.,
GUIDELINE CHICAGO, INC.,
GUIDELINE CONSULTING CORP.,
GUIDELINE RESEARCH CORP.,
HILL-DONNELLY CORPORATION,
INFOUSA MARKETING, INC.,
INFOUSA INC.
INFOINTERNATIONAL INC.
MILLARD GROUP, INC.,
ONESOURCE INFORMATION SERVICES, INC.,
OPINION RESEARCH CORPORATION,
OPINION RESEARCH NORTHWEST, INC.,
SALESGENIE.COM, INC.,
SIGNIA PARTNERS, INCORPORATED
STOREFRONT IMAGES USA, INC.,
TGMVC CORPORATION,
TABLINE DATA SERVICES, INC.,
TTECH ACQUISITION CORP. (D/B/A TELTECH),
WASHINGTON RESEARCHERS, LTD.,
WALTER KARL, INC., and
YESMAIL, INC.
each as a Guarantor

         
By:
  /s/ Thomas W. Oberdorf    
 
       
 
  Name: Thomas W. Oberdorf    
 
  Title: Treasurer    

 